    Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 1 of 43




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

          Plaintiff,

     v.
                                      Case No. 19-cv-809
BLUEPOINT INVESTMENT COUNSEL,
LLC, et al.,

          Defendants.



   MEMORANDUM IN SUPPORT OF MOTION TO COMPEL RESPONSES TO
       INTERROGATORIES AND PRODUCTION OF DOCUMENTS




                                  Patrick S. Coffey (State Bar No. 1002573)
                                  Robert M. Romashko (State Bar No. 1106485)
                                  HUSCH BLACKWELL, LLP
                                  555 E. Wells Street, Suite 1900
                                  Milwaukee, Wisconsin 53202-3819
                                  (414) 273-2100
                                  (414) 223-5000 (fax)
                                  Robert.Romashko@huschblackwell.com
                                  Patrick.Coffey@huschblackwell.com

                                  Counsel for Defendants
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 2 of 43




                                             TABLE OF CONTENTS

                                                                                                                                   Page

I.    INTRODUCTION AND BACKGROUND..................................................................... 1

      A.       Defendants’ Discovery Requests and SEC’s Responses ........................................ 2

      B.       Meet and Confer Process ........................................................................................ 2

II.   THE SEC SHOULD BE COMPELLED TO PROVIDE FURTHER
      RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS
      AND INTERROGATORIES ........................................................................................... 5

      A.       The SEC’s Responses to Requests for Production of Documents are
               Inadequate ............................................................................................................... 6

               i.         SEC has Custody and Control of Documents Collected by the
                          Department of Justice, a Cooperating Agency ........................................... 6

               ii.        SEC’s Privilege Assertions over Interview Notes and Memoranda
                          are Inadequately Supported and these Documents are not
                          Privileged .................................................................................................... 8

               iii.       SEC’s Categorical Privilege Log Entries are Insufficient to Support
                          the Asserted Privileges .............................................................................. 18

               iv.        SEC’s Boilerplate Objections on Grounds of Burden, Breadth, and
                          Proportionality are Unsupported and Waived........................................... 21

               v.         SEC’s Boilerplate Relevance Objections are Unsupported and
                          Without Merit............................................................................................ 22

               vi.        SEC Should be Compelled to Provide Information Regarding the
                          Scope of its Search and Production .......................................................... 24

               vii.       SEC Should be Compelled to Itemize Documents Produced in
                          Response to Requests Seeking Documents Relevant to Complaint
                          Allegations ................................................................................................ 25

               viii.      SEC Should be Compelled to Produce Materials Related to
                          Valuations Obtained in its Pre-Complaint Investigation, if any ............... 25

      B.       SEC’S RESPONSES TO INTERROGATORIES ARE INADEQUATE ............ 26

               i.         Interrogatory No. 1.................................................................................... 27

               ii.        Interrogatory No. 2.................................................................................... 28

                                                                 i
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 3 of 43




                 iii.      Interrogatories No. 3 and 4 ....................................................................... 30

                 iv.       Interrogatory No. 5.................................................................................... 31

                 v.        Interrogatory No. 6.................................................................................... 33

                 vi.       Interrogatory No. 7.................................................................................... 34

                 vii.      Interrogatory Nos. 8 and 11 ...................................................................... 35

                 viii.     Interrogatory No. 10.................................................................................. 37

                 ix.       Interrogatory No. 12.................................................................................. 38

III.   CONCLUSION ............................................................................................................... 39




                                                               ii
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 4 of 43




        Defendants Bluepoint Investment Counsel, Inc. (“Bluepoint”), Michael G. Hull (“Hull”),

Christopher J. Nohl (“Nohl”), Chrysalis Financial, LLC (“Chrysalis”), Greenpoint Asset

Management II, LLC (“GAM”), Greenpoint Tactical Income Fund, LLC (“GTIF”) and GP Rare

Earth Trading Account, LLC (“GPRE”) (collectively, “Defendants”), in support of their Motion

to Compel Responses to Interrogatories and Production of Documents, state as follows:

I.      INTRODUCTION AND BACKGROUND

        The Securities and Exchange Commission (“SEC”) filed this case in September 2019

after spending years investigating Defendants, and after SEC referred the matter to the

Department of Justice (“DOJ”) 1, which investigated but took no further action. Defendants

moved to dismiss in November 2019, arguing that SEC’s Complaint obscured or omitted

obviously exculpatory facts and was impermissibly vague. See Dkt 16. SEC, after the Motion to

Dismiss was fully briefed, filed a First Amended Complaint (“FAC”) (Dkt. 33) but failed to fix a

single problem identified by Defendants, reasserting all of its misleading and vague allegations.

This pattern has continued in discovery where, six months after Defendants initially served

requests, SEC has failed to provide full and complete answers or adequately support its privilege

assertions.

        Defendants are mindful of the difficulties imposed on the Court as a result of the

pandemic and have taken all available steps to avoid unnecessary motion practice. Unfortunately,

SEC has refused to cooperate on even the simplest outstanding discovery matters. That tact is

consistent with SEC’s improper effort to delay these proceedings and subject Defendants to

prejudice through public filings accusing them of fraud. SEC should be compelled to respond

fully to discovery so that this case may advance.

1
  The investigation by DOJ involved agents of the FBI and attorneys from the United States Attorney’s Office
(“USAO”) for the Western District of Wisconsin, which are instrumentalities of the DOJ; for ease of reference,
Defendants refer to these entities collectively as the DOJ where practical.

                                                      1
        Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 5 of 43




        A.       Defendants’ Discovery Requests and SEC’s Responses

        On January 14, 2020 Defendants served the SEC with Defendants’ initial Requests for

Production (Ex. 1) and Interrogatories (Ex. 2). On February 13, 2020, SEC responded to the

Requests for Production (Ex. 3) and Interrogatories (Ex. 4). SEC produced documents

contemporaneously and lodged numerous objections, but did not provide a privilege log. The

SEC’s first log (Ex. 5) was not produced until May 14, 2020 – seven weeks after Defendants

moved to compel production of same. Dkt. 62.

        The SEC’s privilege log generally identified documents by category rather than

individually. After meeting and conferring, SEC revised its privilege log on June 11, 2020,

identifying individually only interview notes and memoranda generated by SEC itself. Ex. 6.2

Per SEC’s revised log, all of the interview notes and memoranda, regardless of when the

interview took place or what function of SEC conducted it, are withheld on the basis of the

following privileges: “Attorney Work Product; Work Product; Attorney Client Privilege;

Deliberative Process Privilege.” Ex. 6. SEC did not supplement any of its other privilege

assertions or make them on a document-by-document basis. Nor did it identify the number of

documents in any given category.

        B.       Meet and Confer Process

        The parties have met and conferred repeatedly and unsuccessfully on SEC’s objections,

both before and after the production of a privilege log. A timeline follows:

        January 14, 2020 – Defendants Bluepoint, Hull, Nohl, Chrysalis, and GAM served

Requests for Production of Documents and Interrogatories on SEC. Exs. 1, 2.

        February 13, 2020 – SEC served its discovery responses. Exs. 3, 4.


2
  Subsequent references herein to SEC’s privilege log, unless otherwise indicated, are to the June 11, 2020 privilege
log, which is the operative version of the document.

                                                         2
          Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 6 of 43




          February 14, 2020 – Defendants raised numerous discovery issues. Ex. 7.

          February 18, 2020 – SEC responded via email. Ex. 8.

          February 25, 2020 – Defendants sent a letter to SEC on further discovery issues. Ex. 9.

          February 26, 2020 – The parties held a telephonic meet and confer on issues raised by

both parties with respect to the initial round of discovery. Declaration of Robert Romashko

(“Romashko Dec.”), par. 3.

          February 28, 2020 – Defendants sent a follow-up letter on the February 26, 2020 meet

and confer to SEC. Ex. 10.

          March 16, 2020 – SEC responded via email to the February 28, 2020 letter. Ex. 11.

          March 18, 2020 – The parties held a second telephonic meet and confer. Romashko Dec.,

par. 3.

          March 19, 2020 – Defendants sent a follow-up email on the March 18, 2020 meet and

confer. Ex. 12.

          March 20, 2020 – SEC responded to the March 18, 2020 email. Ex. 13.

          March 23, 2020 – Defendants emailed SEC requesting information on when a privilege

log would be produced. Ex. 14. SEC did not provide any response.

          March 25, 2020 – Defendants moved to compel production of a privilege log. Dkt. 52.

          April 1, 2020 – SEC opposed the motion to compel production of a privilege log and

stated that it had voluminous documents to log, that it would produce a log by May 14, 2020.

SEC also suggested, for the first time, that the parties meet and confer on issues such as the form

of logs and the dates of materials to be logged. Dkt. 61.




                                                  3
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 7 of 43




       April 27, 2020 – After SEC counsel made no effort to initiate the meet and confer it

suggested was necessary in its April 1, 2020 Opposition, Defendants sent a letter to SEC counsel

proposing such a meet and confer. Ex. 15.

       May 1, 2020 – The parties agreed to a teleconference on May 7, 2020. Defendants’

counsel asked SEC counsel to identify any proposal SEC would like Defendants’ counsel to

consider in advance. Ex. 16. SEC counsel did not provide any such proposal.

       May 7, 2020 – SEC counsel and Defendants’ counsel held a telephone conference on the

form of privilege logs SEC would be producing. SEC’s only suggestion was that it intended to

log documents by category. Romashko Dec., par. 3.

       May 13, 2020 – Defendants’ counsel sent SEC counsel an email identifying problems

related to the SEC’s proposal for categorical logs. Ex. 17. SEC responded via email later on May

13, 2020. Ex. 18.

       May 14, 2020 – SEC produced its first privilege log. Ex. 5. Defendants subsequently

withdrew their Motion to Compel Production of Privilege Log. Dkt. 67.

       May 19, 2020 – Defendants sent a letter to SEC counsel identifying defects in SEC’s

privilege log and responding to the May 13, 2020 email from SEC counsel. Ex. 19.

       June 11, 2020 – SEC counsel sent a letter defending its privilege assertions and providing

a revised privilege log. Exs. 6 (privilege log) and 20 (letter).

       June 22, 2020 – The parties held a telephone conference regarding, among other issues,

the adequacy of SEC’s privilege assertions. Romashko Dec., par. 3.

       June 25, 2020 – Defendants’ counsel sent a follow-up letter to SEC counsel after the

June 22, 2020 meet and confer, reiterating the defects in SEC’s privilege assertions and its other

objections. Ex. 21.



                                                   4
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 8 of 43




       July 2, 2020 – SEC counsel responded by letter, reiterating SEC’s position on the

privilege assertions and objections. Ex. 22.

       July 9, 2020 – Defendants’ counsel sent a follow-up email to SEC counsel indicating that

Defendants believed the parties were at an impasse. Defendants requested that SEC inform

Defendants’ counsel if any further meet and confer call was desired by July 10, 2020; SEC did

not do so. Ex. 23.

       Defendants have discharged their meet and confer obligations. SEC has refused to

address the matters in dispute and has generally taken steps that will delay resolution of this

litigation and add expense. This conduct is contrary to the Court’s Order that the parties

“reasonably accommodate each other in all matters so as to secure the just, speedy, and

inexpensive resolution of” the matter. Dkt. 23, p. 1.

II.    THE SEC SHOULD BE COMPELLED TO PROVIDE FURTHER RESPONSES
       TO   REQUESTS   FOR   PRODUCTION   OF   DOCUMENTS   AND
       INTERROGATORIES

       Federal Rule of Civil Procedure 26(b)(1) provides:

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.”

       SEC has objected to Interrogatories and Requests for Production of Documents on

numerous unsupported grounds and failed to provide complete or responsive answers to same.

Similarly, SEC’s production of documents is not in compliance with the Federal Rules of Civil

Procedure, and SEC has raised issues that call into question the scope or extent of its search. The

relevant issues are addressed below.


                                                 5
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 9 of 43




       A.      The SEC’s Responses to Requests for Production of Documents are
               Inadequate

       Defendants’ Requests for Production of Documents seek information relevant to this

case. The SEC responded with various objections, most of which were unsupported boilerplate.

SEC also asserts that requested materials are privileged, but has failed to justify those assertions

with an adequate privilege log, instead withholding an unspecified number of documents on the

basis of a categorical privilege log. The SEC has produced several hundred thousand pages of

documents; however, the bulk of these were simply documents that were obtained under

subpoenas to Defendants in SEC’s pre-Complaint investigation. The remainder consists mostly

of subpoena responses received by SEC to its investigative subpoenas, or testimony transcripts

from witnesses who gave formal testimonies. SEC has withheld an unspecified number of

documents on the basis of its categorical privilege log, which was produced months after the

initial service of SEC’s objections. Defendants address these requests, SEC’s objections, and the

other inadequacies in SEC’s production as follows:

               i.      SEC has Custody and Control of Documents Collected by the
                       Department of Justice, a Cooperating Agency

       SEC has objected to numerous Requests for Production of Documents (see Request

Nos. 14, 15, 16, 17) which seek documents gathered or generated by DOJ, because SEC claims

they call for documents outside SEC’s “control, custody, or possession.” This objection is

without merit – DOJ documents are within SEC’s control and SEC’s search for responsive

documents or information must include DOJ documents.

       SEC is in possession, custody, or control of any information DOJ physically holds.

Where there is privity of knowledge between criminal and civil law enforcement agencies, and

where one agency has access to another’s documents, one agency is in possession, custody, and

control of the documents of the other. See U.S.A. v. Elizabeth A. Holmes et al., Case No.

                                                 6
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 10 of 43




5:18-cr-00258-EJD-1, (Cal N.D., November 5, 2019), Order Granting Motion to Compel, Dkt.

67, p. 3. An agency is in possession of discoverable material “where they have knowledge of and

access to the documents, even if those documents are physically held by other government

agencies.” United States v. Santiago, 46 F.3d 885, 893-94 (9th Cir. 1995). Participation in

another agency’s investigation is sufficient, but not necessary, to establish that the agencies have

access to each other’s information. Id. at 893.

        Here, the DOJ investigation was a direct result of a request by SEC – it was referred by

SEC to DOJ and covered the same topics. See Affidavit of Alan Pettigrew, Ex. 24.3 Further,

SEC’s privilege log discloses that there was ongoing communication between SEC and DOJ

regarding Defendants over May 2016 to May 31, 2019. SEC’s privilege log fails to disclose the

precise number of such communications but reveals that ten SEC employees corresponded with

an unspecified number of DOJ employees over that period. Ex. 6, Log No. 64. SEC further

claims that such communications included “non-grand jury information regarding the DOJ’s

separate criminal investigation,” and the “identity of sources, witnesses… and/or subjects of

investigation.” SEC then asserts attorney-client privilege, work-product doctrine, law

enforcement privilege, and deliberative process privilege with respect to every communication it

had with DOJ. Id. SEC cannot argue that it shared information subject to these privileges and

protections with FBI for three years, but that the agencies did not conduct a joint investigation or

otherwise cooperate sufficiently to bring them into privity. SEC should be ordered to obtain and

produce (or log as appropriate) responsive documents physically held by its cooperating agency,

the DOJ.




3
 Exhibit 24, indicates that FBI, on SEC’s referral, was investigating the valuation practices of GTIF and its
managers, distributions to the managers, and their representations to investors – all issues identified in the FAC.

                                                        7
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 11 of 43




       Further, to the extent that any documents were conveyed by DOJ to the SEC, they are

actually physically in the custody or control of SEC. SEC’s privilege log contains insufficient

information to determine whether that is the case; all communications with DOJ are lumped into

a single log entry, with no detail at all as to what was provided to SEC by DOJ. Ex. 6, Log

No. 64. But if SEC received responsive documents from DOJ, it cannot withhold them on the

basis that they are not in SEC’s possession.

               ii.    SEC’s Privilege Assertions over Interview Notes and Memoranda are
                      Inadequately Supported and these Documents are not Privileged

       SEC’s privilege log contains two types of privilege assertions: assertions with respect to

individual documents (for interview notes and memoranda) and assertions of privilege over

broad document categories. None of these assertions of privilege is sufficiently supported, but

Defendants address the two categories of assertion separately. First, Defendants address SEC’s

assertion of privilege as to individual interview notes and memoranda.

       Witness interview notes and memoranda are responsive to several requests for

production, but primarily Request No. 5 (calling for all memoranda, recordings, or transcripts of

witness interviews taken during SEC’s pre-Complaint investigation). SEC has identified the

following interview notes and memoranda as being withheld in its privilege log:

              Log No. 1 – April 2017 notes of interview of Norm Monteau.

              Log No. 2 – April 2017 notes of interview of James Zigras.

              Log Nos. 3, 19, and 20 – May 2017 and February 2018 notes and memorandum of

               interview of Bruce Pietrantonio.

              Log Nos. 4 and 5 – July 2017 notes and memorandum of interview of Nicholas

               Stolowitz.

              Log No. 6 – November 2017 notes of interview of John Hoffman.

                                                  8
Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 12 of 43




      Log Nos. 7, 8, and 9 – December 2017 notes and memoranda of interview of

       George Elling.

      Log Nos. 10-14 – December 2017 notes of interview of Chris Burke.

      Log Nos. 15 and 16 – January 2018 notes and memorandum of interview of Susan

       Ewens.

      Log Nos. 17 and 18 – January 2018 notes and memorandum of interview of Kent

       Loehrke.

      Log Nos. 21, 22, 25-27, and 31 – February and April 2018 notes and memoranda

       of interview of Glen Mills.

      Log Nos. 23 and 24 – February and March 2018 notes and memorandum of

       interview of Erick Hallick.

      Log Nos. 28-30 – March 2018 notes and memorandum of interview of William

       Tumler.

      Log Nos. 32-37 and 44 – May and June 2018 notes and memorandum of

       interview of Tierney Sharif.

      Log Nos. 38 and 39 – June 2018 notes and memorandum of interview of Pamela

       Kirchen.

      Log Nos. 40 and 41 – October and November 2018 notes and memorandum of

       interview of Ariana Amplo.

      Log Nos. 42 and 43 – October and November 2018 notes and memorandum of

       interview of Dean Voeks.

      Log No. 45 – May 2019 notes of interview of Phil Skrade.




                                      9
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 13 of 43




              Log No. 61 – February 2016 notes or memoranda of interviews related to

               Bluepoint and Hull.

              Log No. 62 – March 2016 memorandum of interview of Mary Pat Dixon of

               Department of Labor.

                      a.      The Requested Interview Notes and Memoranda are Relevant

       During the meet and confer process, the SEC disputed that these interview notes and

memoranda were relevant. Such an argument is meritless – it is also waived. SEC did not raise

this objection in response to Request for Production No. 5. See, e.g., Buonauro v. City of Berwyn,

No. 08 C 6687, 2011 WL 116870, at *4 (N.D. Ill. Jan. 10, 2011), on reconsideration in part, No.

08 C 6687, 2011 WL 2110133 (N.D. Ill. May 25, 2011) (collecting cases).

       Further, notes and memoranda of interviews of these witnesses are relevant to the claims

stated in the FAC. The FAC alleges lack of disclosure or misrepresentations to investors of

financial matters, appraisal practices, and the use of investor funds. The witnesses are (or are

employees of) appraisers, dealers of minerals who did business with GPRE and GTIF, investors

in GTIF, a manager of another Greenpoint fund, former employees of Defendants, employees of

Amiran Technologies, LLC, a former outside accountant of Defendant, and a Department of

Labor auditor who audited Bluepoint. Except for Mr. Mills, Mr. Pietrantonio, and Ms. Dixon, all

of the above witnesses were identified by name or category as individuals who may have

relevant information in SEC’s initial disclosures. SEC Initial Disclosures, Ex. 25, pp. 2-11. Notes

and memoranda of interviews of these witnesses will contain information related to party claims

or defenses. Rule 26(b)(1).




                                                10
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 14 of 43




                         b.         The SEC’s Interview Memoranda and Notes are not Exempt
                                    from Disclosure Under Any Asserted Privilege

        The SEC has asserted work product (identified both as “Attorney Work Product” and

“Work Product”), attorney-client privilege, and deliberative process privilege over all of the

interview notes and memoranda at issue, except that Log No. 62 (memorandum of witness

interview of Mary Pat Dixon) does not assert attorney-client privilege. None of these privilege

assertions is adequately supported, nor are they applicable to the documents at issue, as follows:

                                    (1)   Work Product Protection does not Apply

        The work product doctrine provides for qualified protection of documents and tangible

things prepared in anticipation of litigation. See Fed. R. Civ. P. 26(b)(3)(A); United States v.

Nobles, 422 U.S. 225, 238, 95 S.Ct. 2160, 45 L.Ed.2d 141 (1975); Am. Family Mut. Ins. Co. v.

Electrolux Home Prod., Inc., No. 11-CV-678-SLC, 2014 WL 3513243, at *2 (W.D. Wis. July

14, 2014). In order to come within the work product doctrine, material must be: (i) documents

and tangible things otherwise discoverable; (ii) prepared by or for another party or by or for that

other party’s representative, and (iii) in anticipation of litigation or for trial. Am. Family Mut. Ins.

Co., 2014 WL 3513234, at *2. That litigation ultimately ensues does not cloak materials in

privilege by itself; rather, the work has to be prepared because of the litigation or some claim

likely to lead to litigation. Id.

        Interviews, witness statements and memoranda may be work product if they were

prepared because of the prospect of litigation. See Hickman v. Taylor, 329 U.S. 495, 511 (1947).

But not all documents connected with a federal investigation are prepared in anticipation of

litigation. General Electric Co. v. Johnson, 2006 WL 2616187, *11 (D.D.C.2006) (“documents

that relate only generally to a broad agency program that is investigatory or adversarial in nature

are not properly considered to have been ‘prepared in anticipation of litigation’”); Reich v. Great


                                                  11
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 15 of 43




Lakes Collection Bureau, Inc., 172 F.R.D. 58, 61 (W.D.N.Y.1997) (investigations of employee

complaints are undertaken in the ordinary course of the Department of Labor’s activities, not

conducted by attorneys, and do not automatically lead to litigation); Securities and Exchange

Commission v. National Student Marketing Corp., 1974 WL 415, *8 (D.D.C.1974) (papers

prepared by SEC during investigative phase—“when the agency accumulates and evaluates

factual material”—are not necessarily work product).4

        The SEC has not established that its withheld materials were prepared in anticipation of

litigation. Courts have reached different conclusions, based on the facts before them, as to when

SEC “investigative activity blossomed into litigation or trial preparation.” National Student

Marketing Corp., 1974 WL 415, at *9. In that case, only materials created after the preparation

of a draft memorandum recommending an injunction action were held to be prepared in

anticipation of litigation. Id. Materials prepared by SEC, even those that may suggest violations

of the law, that are “exploratory in nature” are not clearly prepared in anticipation of litigation.

National Student Marketing Corp., 1974 WL 415, at *9. In another case, certain materials

prepared even before the issuance of an SEC formal order of investigation were held to be

prepared in anticipation of litigation – but there, SEC was able to support its contention with the

contents of an internal memorandum reviewed by the Court. S.E.C. v. Nacchio, No. CIV.A.

05-CV-00480MS, 2007 WL 219966, at *7 (D. Colo. Jan. 25, 2007).

        To establish the applicability of the work-product doctrine, SEC must provide

information to “establish the precise purpose of the notes, whether a decision had been made to



4
  The work-product protection is qualified and may be overcome by a showing of substantial need and
undue hardship. Hobley v. Burge, 433 F.3d 946, 949-50 (7th Cir. 2006). It has not been established that
any materials are protected by the doctrine; Defendants therefore do not at this time argue substantial
need, but reserve the right to bring such an argument at a later time if any documents are held to be work
product.

                                                   12
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 16 of 43




litigate at the time they were created, whether the Commission was contemplating other

alternatives at the time, and whether their notes were treated with the requisite confidentiality.”

S.E.C. v. Thrasher, No. 92 CIV. 6987 (JFK), 1995 WL 46681, at *3 (S.D.N.Y. Feb. 7, 1995),

aff’d, No. 92 CIV. 6987 (JFK), 1995 WL 456402 (S.D.N.Y. Aug. 2, 1995).

       SEC has not done that. SEC’s privilege log does not demonstrate that any of the

documents in question were prepared in anticipation of litigation. Four months after providing its

discovery responses, SEC produced a revised privilege log that contains only 65 entries. The log

asserts work-product protection for documents prepared as far back as February 2016 by both

attorney and non-attorney employees of the SEC Office of Compliance Inspections and

Examinations (“OCIE”) (Ex. 6, Log No. 61). These documents predate the involvement of the

SEC Division of Enforcement in the examination.

       The log extends to materials prepared on May 30, 2019, the day before the SEC issued its

first Wells notice in this case, whereby it notified Defendants that the SEC staff were

recommending litigation (Id., Log No. 45). There is nothing in the privilege log to suggest SEC

drafted any memorandum such as the one reviewed in Nacchio to determine that litigation was

reasonably anticipated, but if it did, the earliest possible date for such a memorandum is August

1, 2018, per Privilege Log Entry No. 48, which identifies, without any sufficient description, an

undefined number of “draft memoranda… containing legal recommendation and legal analysis

of SEC attorneys…”

       The vague and categorical nature of SEC’s privilege log makes evaluation of SEC’s

claims of work-product protection impossible. Rule 26(b)(5) requires a party asserting claims of

privilege to provide detailed information that “will enable other parties to assess the claim.” SEC

has not done so, and to the extent that it may now seek to provide that information to the Court



                                                13
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 17 of 43




after providing an inadequate log, that step would be too little, too late. At best, one can

speculate, based on SEC’s categorical and overly general privilege log, about when litigation

was reasonably anticipated by SEC. Speculation is not a sufficient basis to uphold privilege

assertions. Thrasher, 1995 WL 46681 at *4.

        Further, SEC’s own conduct in the investigation demonstrates that witness interviews

were not conducted because of litigation – even the one of Philip Skrade in May 2019,

immediately before SEC sent its first Wells Notice. On May 10, 2019, SEC sent to Mr. Skrade a

subpoena seeking documents, as well as his formal testimony (taken in June 2019). The cover

letter stated:




Ex. 26, p. SEC-SEC-E-0013515. In order to induce Mr. Skrade’s cooperation, SEC affirmatively

represented that it was conducting a “fact-finding inquiry,” and had not reached any conclusions.

SEC should not be allowed to, on the one hand, induce witness cooperation by claiming it is

engaged in a mere investigation and then turn around and claim that materials collected through

those assertions were generated because of anticipated litigation. SEC consistently issued letters

containing such statements over the course of its investigation, per the documents produced by

SEC in discovery. Romashko Dec., par. 4.

        Nor has SEC established that it kept materials confidential, which is also fatal to its

assertions of privilege. See Thrasher, 1995 WL 46681, * 3; see also Kimberly-Clark Worldwide,

Inc. v. First Quality Baby Prod., LLC, No. 09-C-0916, 2011 WL 5828039, at *2 (E.D. Wis.

Nov. 18, 2011) (disclosure of work product extinguishes protection unless there is reason to
                                               14
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 18 of 43




think that the receiving party will keep the work product confidential). SEC’s privilege log does

not identify at all the recipients of the memoranda or participants in the interviews in question. In

fact, Log No. 54 references only “[t]housands of Emails regarding investigation strategy and

enforcement recommendations containing confidential communications, mental impressions and

opinions of SEC Division of Enforcement Attorneys.” Ex. 6.5 There is no specificity as to with

whom any such materials were shared.

        Further still, SEC has waived privilege with respect to interview notes and memoranda.

SEC disclosed transcripts of formal testimony taken of various witnesses. One of the reasons that

interview notes and memoranda may be work product is that they “reflect the questions counsel

chose to ask,” and that simply deciding what questions to ask could reveal attorney mental

impressions. See Cicel (Beijing) Sci. & Tech. Co. v. Misonix, Inc., 331 F.R.D. 218, 232

(E.D.N.Y. 2019). That reasoning applies with equal force to verbatim transcripts; SEC has

therefore disclosed transcripts of witnesses including an appraiser, Amiran employees, and

third-party accountants. SEC has chosen to disclose some of what it might claim is work product.

Such selective disclosure is not allowed. Federal Rule of Evidence 502 provides that disclosure

of a matter covered by work-product protection waives protection over undisclosed

communications or information concerning the same subject matter that ought to in fairness be

considered with the disclosed materials. SEC therefore waived protection with respect to the

subjects of testimony of witnesses whose transcripts it disclosed; the interview notes, both of

those witnesses and other witnesses concerning similar topics, should therefore be disclosed.



5
  SEC represented in its July 2, 2020 letter (Ex. 21, p. 4) that it does not have a full count of those emails – that
Chris White’s inbox contained at least 8,000 responsive emails, and that SEC would not go to the effort of
identifying the total number of emails in the inboxes of other individuals. Based on SEC’s unwillingness to identify
even the number of such emails, it is unclear if SEC has even reviewed the communications of its staff and attorney
to determine whether materials were kept confidential.

                                                        15
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 19 of 43




         Finally, interview notes and memoranda should be disclosed because they are Brady

material.6 In criminal cases, prosecutors are required to disclose material exculpatory evidence.

Brady v. Maryland, 373 U.S. 83, 86-87 (1963). The Court held that “[s]ociety wins not only

when the guilty are convicted but when criminal trials are fair.” Id. at 87. This principle is

equally true with respect to civil cases – it is without question that society is harmed if the

government obtains civil remedies by means of an unfair trial. SEC proceedings are in part,

punitive in nature, see Kokesh v. SEC, 137 S.Ct. 810 (2017), making them more analogous to

criminal cases than many other kinds of civil litigation.

         Several courts have held that Brady may apply in civil proceedings related to agency

actions. See Demjanjuk v. Petrovsky, 10 F.3d 338 (6th Cir. 1993); Sperry & Hutchinson Co. v.

FTC, 256 F.Supp. 136 (S.D.N.Y.1966); see also Equal Employment Opportunity Commission v.

Los Alamos Constructors, Inc., 382 F. Supp. 1373 (D. New Mexico 1974) (“A defendant in a

civil case brought by the government should be afforded no less due process of law” than

allowed by Brady). Although some other courts have been reluctant to extend Brady to civil

cases, the question is not settled.

         Further, the SEC, presumably, agrees as a matter of policy that Brady rights should be

afforded in its enforcement actions. It has adopted a civil analogue to the Brady doctrine in its

administrative proceedings. See 17 C.F.R. sec. 201.230(b)(3) (SEC may not withhold material

exculpatory information as privileged). While this rule does not bind this Court, and Defendants

have identified no case discussing its applicability to District Court proceedings instituted by the

SEC, it is incongruous that SEC may not withhold Brady material on privilege grounds if it

chooses to bring its action in an administrative forum, but that it could do so by instead filing

6
  It is significant that SEC did not seek formal testimony of most of the witnesses it interviewed, suggesting strongly
that the information they provided was not helpful to SEC’s allegations.

                                                         16
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 20 of 43




litigation in District Court. It cannot be that the forum in which SEC chooses to enforce the law

should allow it to hide material exculpatory evidence.

                               (2)     Deliberative Process Privilege does not Apply

       Deliberative process privilege protects documents “reflecting advisory opinions,

recommendations and deliberations comprising part of a process by which governmental

decisions and policies are formulated.” Dep’t of Interior v. Klamath Water Users Protective

Ass’n, 532 U.S. 1, 8 (2001). In order for the privilege to apply, however, the documents must be

both “‘predecisional’—generated before the adoption of an agency policy—and ‘deliberative’—

reflecting the give and take of the consultative process.” Holmes v. Hernandez, 221 F. Supp. 3d

1011, 1016 (N.D. Ill. 2016) (citations omitted). This means that the privilege does not extend to

“factual or objective material,” or to documents that “an agency adopts ... as its position on an

issue.” Id.; see also SEC v. Collins & Aikman Corp., 256 F.R.D. 403, 416 (S.D.N.Y. 2009).

Interview memoranda and notes are not in any sense deliberative. They are factual material not

protected by the doctrine.

                               (3)     Attorney-Client Privilege does not Apply

       The attorney-client privilege protects communication made in confidence by a client and

a client’s employees to an attorney, acting as an attorney, for the purpose of obtaining legal

advice. Sandra T.E. v. South Berwyn School Dist. 100, 600 F.3d 612, 618 (7th Cir. 2010). The

analysis is “(1) whether ‘legal advice of any kind [was] sought ... from a professional legal

adviser in his capacity as such’; and (2) whether the communication was ‘relat[ed] to that

purpose’ and ‘made in confidence ... by the client.’” Id (internal citation omitted).

       The SEC has no basis for asserting attorney-client privilege for interview memoranda and

notes. The witnesses in these interviews were not giving statements to the SEC attorneys for the

purpose of obtaining legal advice. The SEC’s privilege log does not reflect any communication

                                                 17
         Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 21 of 43




of these statements among persons at SEC at all, or that any legal advice was reflected in any

memoranda or interview.

                    iii.    SEC’s Categorical Privilege Log Entries are Insufficient to Support
                            the Asserted Privileges

           With respect to documents and communications other than interview notes and

memoranda, SEC has refused to log documents individually, instead grouping documents into

broad categories without indication of how many documents are in said categories, supported

only by bare assertions that various privileges apply to all such documents. Categories of

documents so identified include, among others: “compilations of documents by SEC Division of

Enforcement Attorneys,” (Ex. 6, Log No. 53), “thousands of emails regarding investigation

strategy and enforcement recommendations containing confidential communications, mental

impressions, and opinions of SEC Division of Enforcement Attorneys and accounts,” (Id., Log

No. 54), and internal emails between SEC OCIE (not Enforcement) staff (Id., Log No. 58). With

respect to every such category, SEC’s log lacks specificity and its claims of privilege should be

deemed waived.7

           As stated above, a party claiming protection for work product or privilege must provide

sufficient information for other parties and the Court to assess the claim. Rule 26(b)(5). This

language is ordinarily understood to require an itemized privilege log. See S.E.C. v. Thrasher,

No. 92 CIV. 6987 (JFK), 1996 WL 125661, at *1 (S.D.N.Y. Mar. 20, 1996) (“Typically, a

privilege log must identify each document being withheld … and provide basic information,

including the author, recipient, date and general nature of the document.”). Less detailed

disclosure may be made in “appropriate” cases; in Thrasher, the court suggested that this was

appropriate where (a) a document-by-document listing would be unduly burdensome and (b) the

7
    Defendants do not seek production of documents identified in Log No. 46, referencing Bank Secrecy Act reports.

                                                         18
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 22 of 43




additional information to be gleaned from a more detailed log would be of no benefit to the

discovering party in assessing whether the privilege claim is well grounded. Where courts have

allowed the use of categorical logs, they have made clear that such logs “must justify… assertion

of privilege with regard to each category, and the description of each category must provide

sufficient information… to assess any potential objections to the assertions of attorney-client

privilege.” Orbit One Commc’ns, Inc. v. Numerex Corp., 255 F.R.D. 98, 109 (S.D.N.Y. 2008).

        SEC has failed to meet this standard. SEC has claimed item-by-item logging of

documents is unduly burdensome, but it has failed to identify the number of documents it would

be required to log in anything but the vaguest terms. SEC asserts that logging documents

individually would not allow Defendants or the Court to assess potential objections to the SEC’s

claims of privilege, but that is simply false where SEC has failed to disclose even the general

subjects of any communications or with whom they were shared.

        For example, SEC asserts that the FBI shared with it “non-grand jury information

regarding the DOJ’s criminal investigation.”8 Ex. 6, Log No. 64. SEC asserts that this

information is protected by the “Law Enforcement Privilege, Deliberative Process Privilege,

Attorney Work Product, Work Product, and Attorney-Client Privilege.” No specific senders or

recipients are identified – rather, “email chain participants” including ten SEC employees as well

as unspecified DOJ personnel are listed. No subject matter of any communication is disclosed,

no file names of documents shared (or even whether documents were shared), and there is no

factual information to support the elements of any of the privileges identified.

        The asserted privileges cannot be adequately supported by the log provided. As described

with respect to interview memoranda, the SEC has failed to support its assertions of
8
 Defendants do not address every single one of SEC’s categorical entries; they all suffer the same problems as the
example entry, identifying the materials withheld by broad assertions of the elements of the privileges asserted,
without any underlying factual information allowing the evaluation of whether those elements are actually met.

                                                       19
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 23 of 43




work-product doctrine, attorney-client privilege, and deliberative process privilege generally. It

is simply not possible that all of these privileges apply to every single communication with the

Department of Justice. For example, if DOJ shared with SEC a document it obtained from a

witness, even if the communication transmitting the document contained information subject to

any of the above privileges, it is unclear how the document itself could be cloaked in privilege.

Similarly, if an email received from a witness was forwarded by DOJ to SEC, there is no reason

to think the witness’s own email would be privileged.

       That leaves only the law enforcement privilege, not addressed above, as a possible source

of protection, but again, that privilege’s elements have not been supported and are not met. “The

purpose of the law enforcement privilege is to prevent disclosure of law enforcement techniques

and procedures, to preserve the confidentiality of sources, to protect witnesses and law

enforcement personnel, to safeguard the privacy of individuals involved in an investigation, and

otherwise to prevent interference with an investigation. MacNamara v. City of New York,

249 F.R.D. 70, 78 (S.D.N.Y. 2008). The D.C. Circuit has defined the elements as follows: “[t]o

sustain the claim, three requirements must be met: (1) there must be a formal claim of privilege

by the head of the department having control over the requested information; (2) assertion of the

privilege must be based on actual personal consideration by that official; and (3) the information

for which the privilege is claimed must be specified, with an explanation why it properly falls

within the scope of the privilege.” In re United Telecommunications, Inc. Sec. Litig.,

799 F. Supp. 1206, 1208 (D.D.C. 1992). If the privilege is asserted, it is qualified, and can be

overcome via a showing of substantial need, to be weighed against numerous factors. Id.

       SEC’s categorical log cannot establish the above elements or provide any information

against which any factors could be weighed. Without some indication of what the subjects of



                                               20
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 24 of 43




communications are, and some factual support for why all such communications fall within the

scope of the privilege, the test cannot be met. It is highly unlikely that every communication

would, for example, disclose law enforcement techniques and procedures; and to the extent SEC

itself has disclosed the names of potential witnesses in this case in its initial disclosure, it is

unclear how the privacy of such individuals now needs to be safeguarded.

       SEC’s log, produced after months of back and forth between the parties, contains a scant

65 entries, none of which does more than assert the bare elements of privileges identified. This

log is wholly insufficient, and SEC has not voluntarily remedied it. The Court should hold that

SEC has waived its privilege assertions and order that the underlying documents be produced, or,

in the alternative, compel the prompt production of an item-by-item log.

               iv.     SEC’s Boilerplate Objections on Grounds of Burden, Breadth, and
                       Proportionality are Unsupported and Waived

       Rule 34 provides that objections must “state with specificity the ground for objecting.”

That means more than just stating the objections, but also providing some supporting detail. See

Encap, LLC v. Scotts Co., LLC, No. 11-C-685, 2014 WL 4072111, at *4 (E.D. Wis. Aug. 14,

2014) (deeming inadequate objections that interrogatories were “vague, ambiguous, overly

broad, unduly burdensome, and seeks information that is not relevant to the issues in this case

nor reasonably calculated to lead to the discovery of admissible evidence”).

       The SEC has raised a generic, usupoorted objection that requests are “overbroad, unduly

burdensome, and disproportionate to the needs of this case.” This boilerplate objection is stated

15 times in SEC’s Response. First as to the definition of “Plaintiff” stated in the Requests for

Production and then in response to requests 1, 3, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, and 20.

       In the fourteen instances where SEC makes this objection as to specific discovery

requests, only once is any explanation provided. In response to Request No. 3, SEC identifies


                                                 21
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 25 of 43




that the request is overly broad, unduly burdensome, and disproportionate “in that it requests

documents ‘quoted, referenced, or otherwise cited by SEC in any filing in any other court case

relevant to Defendants.’” SEC counsel is fully aware that SEC filed multiple pleadings in the

United States Bankruptcy Court for the Eastern District of Wisconsin; those documents would be

responsive to this request. There is no other pending SEC litigation concerning Defendants or

their affairs.

        SEC has offered no other support for the notion that the requests are otherwise

“overbroad, unduly burdensome, and disproportionate to the needs of this case.” SEC’s FAC is

over 100 pages long, and alleges an over $100-million fraud. SEC offers no indication of the

burdens of responding to any of these requests, or how they are otherwise overbroad, and the

unsupported objection is therefore waived in every instance.

                 v.     SEC’s Boilerplate Relevance Objections are Unsupported and
                        Without Merit

        SEC also objects to numerous Requests for Production as irrelevant. The relevance

objections are stated as to the following Requests:

                Request No. 3: “All documents quoted, referenced, or otherwise cited by SEC in
                 any filing in any other court case relevant to Defendants, including, without
                 limitation, any bankruptcy proceeding presently pending in the United States
                 Bankruptcy Court for the Eastern District of Wisconsin.”

                Request No. 8: “All material shared with SEC by any other state or federal agency
                 in relation to this case including, without limitation, any material obtained from
                 the United States Department of Justice (“DOJ”).”

                Request No. 9: “All referrals made by SEC to the DOJ, Federal Bureau of
                 Investigation (“FBI”), any United States Attorney Office (“USAO”) or any
                 other state or federal agency in relation to this case, including any materials
                 attached thereto or provided to those agencies in furtherance thereof.”

                Request No. 10: “All notes, memoranda, correspondence, and instructions
                 between the SEC and DOJ, FBI, or any USAO regarding, relating to, or in any
                 way involving Defendants.”

                                                 22
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 26 of 43




              Request No. 11: “All information received from DOJ or any other state or
               federal agency in relation to this case and any decision to decline to prosecute
               any Defendant as to any matter, and any documents reflecting or relating to
               such information.”

              Request No. 14: “All documents provided to SEC, FBI, DOJ, or any USAO in
               relation to any investigation of any Defendant in this matter by Pamela Kirchen,
               as well as any written correspondence or documents provided to, or exchanged
               with, Ms. Kirchen.”

              Request No. 15: “All FBI, DOJ, or USAO witness interview transcripts, ‘302’
               memoranda, or other memoranda relative to Defendants.”

              Request No. 16: “All FBI, DOJ, or USAO documents, including, but not limited
               to, 302s, memoranda of interview, records, testimony, or statements regarding
               Defendants.”

              Request No. 17: “All information obtained by FBI, DOJ, or USAO from any
               party other than relative to the SEC or other investigations relating to
               Defendants.”

       The relevance of each of these requests is obvious.

       With respect to Request No. 3, SEC has made numerous filings in the related bankruptcy

case before the Eastern District of Wisconsin, alleging substantially the same facts it alleges in

this case. See, e.g., In re Greenpoint Tactical Income Fund LLC, No. 19-bk-29613 (Bankr. E.D.

Wis.), Dkt. 17. Further, SEC has filed an adversary proceeding in that matter, regarding the relief

it hopes to obtain in this case. SEC v. Greenpoint Tactical Income Fund LLC et al., No. 20-ap-

2005 (Bankr. E.D. Wis.). The matters obviously share the same factual nexus and what is

relevant in one is relevant in another.

       SEC has maintained in the meet and confer process that any document not in SEC’s

investigative file and/or not relied upon by the SEC is not relevant. That position is flatly

contrary to the legal definition of relevance. A party may have discovery “on any matter relevant

to any party’s claim or defense and proportional to the needs of the case.” FRCP 26(b)(1). SEC


                                                23
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 27 of 43




asserts, for example, that communications between it and the DOJ are not relevant, but if those

communications reveal information relevant to any claim or defense, they would be relevant.

SEC made a referral to the DOJ, and information about that referral and its subjects made was

eventually included in a search warrant affidavit filed by FBI Special Agent Pettigrew. Ex. 24.

The affidavit makes clear that the subjects of the DOJ investigation were the same as the subjects

of SEC’s Complaint. SEC has lodged other objections to production of these materials, but the

relevance of materials generated in the DOJ investigation is not seriously in question.

                vi.     SEC Should be Compelled to Provide Information Regarding the
                        Scope of its Search and Production

        SEC’s failure to cooperate in discovery extends to matters that should be straightforward.

Defendants requested, in their very first Request for Production, “[a]ll portions of the SEC’s

investigative file relevant to any issue identified in the Complaint” SEC responded to the First

Request for Production by stating, in part, “[t]he SEC’s document production includes what we

regard as the staff’s investigative file in this matter…” (emphasis added). The SEC then repeated

that phrasing in response to Requests for Production Nos. 2, 3, 6, 8, 13, 14, 18, 19, and 20.

        During the meet and confer process, Defendants’ counsel asked SEC what the phrase

“what we regard as the staff’s investigative file…” meant. Defendants’ counsel advised that it

meant the investigative file defined by SEC in its own published materials, citing Section 3.2.9

of the SEC Enforcement Manual, and the Office of Administrative Law Judges’ published

“Instructions for Respondents.” SEC counsel nevertheless refuses to identify what SEC is

internally “regarding” as its investigative file in this case, making it impossible to determine if

the scope of SEC’s search is reasonable or appropriate. SEC should be compelled to provide

information regarding what exactly is within – and what is outside of – the scope of what it

regards as its investigative file.


                                                24
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 28 of 43




                 vii.     SEC Should be Compelled to Itemize Documents Produced in
                          Response to Requests Seeking Documents Relevant to Complaint
                          Allegations

        Rule 34(b)(2)(E)(i) provides that “[a] party must produce documents as they are kept in

the usual course of business or must organize and label them to correspond to the categories in

the request.” SEC asserts that it has produced documents in the usual course of its business in

that it has produced documents as they were produced to SEC and maintained. See, e.g. Ex. 3,

pp. 2-3. In this context, SEC’s reliance on an “usual course” production alternative is improper.

That production alternative is not available for SEC investigative files. The SEC’s “conducting

an investigation—which is by its very nature not routine or repetitive—cannot fall within the

scope of the ‘usual course of business.’” S.E.C. v. Collins & Aikman Corp., 256 F.R.D. 403,

412–13 (S.D.N.Y. 2009) (rejecting that SEC could rely on usual course production and requiring

responses to be itemized accordingly); see also SEC v. Kovzan, No. 2:11-cv-02017,

Memorandum Opinion and Order [Dkt. 89] (D. Kan., July 31, 2012) (declining to follow Collins

& Aikman Corp. but nonetheless ordering SEC to identify documents responsive to specific

requests). Thus, SEC should be ordered to organize its responses by the categories requested.9

                 viii.    SEC Should be Compelled to Produce Materials Related to
                          Valuations Obtained in its Pre-Complaint Investigation, if any

        Defendants’ Request No. 12 seeks production of valuation information as follows:

               All valuations, appraisals, or opinions obtained as to the value of any asset
        or company referenced in the Complaint or held by the Greenpoint Funds, and:
               a.     All contracts with any person requested to issue such an opinion
        or report;
               b.     Any materials furnished to or received from said person.




9
 This is especially important with respect to Requests No. 2, 3, 18, 19, and 20, which request documents support
Complaint allegations; the Complaint (and FAC) do not contain specific information allowing Defendants to be sure
which version of any given document SEC relies upon.

                                                       25
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 29 of 43




       SEC objects on grounds of privilege, and on two other grounds. SEC objects to the

Request “to the extent it seeks information or documents protected by [FRCP] 26(b)(4). The

SEC will comply with the expert discovery schedule as outlined in the Preliminary Pretrial

Conference Order. The SEC will comply with [FRCP] 26(a)(2).” Rule 26(b)(4) protects draft

expert reports and, to an extent, communications with experts. Rule 26(a)(2) provides the rules

for expert disclosures.

       If such materials were generated by SEC in an investigative capacity rather than because

of the prospect of litigation, or before litigation was anticipated, then they are by their very

nature not materials intended for use in litigation and are outside the scope of the cited rule.

Further, SEC has not logged any such materials in its privilege log. See Ex. 6. Rule 26(b)(5)

provides that when a party “withholds information otherwise discoverable by claiming that the

information is privileged or subject to protection as trial-preparation material, the party must…”

provide sufficient information about what is being withheld to allow other parties and the Court

to assess the claim. In fact, SEC has not even identified, as required by Rule 34(b)(2)(B),

whether such materials have been withheld or not. If they have, SEC has failed to address them

in a privilege log, and privilege protection is waived.

       B.      SEC’S RESPONSES TO INTERROGATORIES ARE INADEQUATE

       SEC responded to Defendants’ initial 12 interrogatories with a 99-page response. Ex 4.

SEC has asserted repeatedly in the meet and confer process that the voluminous nature of this

response demonstrates its adequacy. But the Responses to Interrogatories provided by SEC are

inadequate because, aside from the assertion of meritless objections, SEC has not responded to




                                                 26
          Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 30 of 43




the actual interrogatories themselves, for the most part copying and pasting relevant paragraphs

of the Complaint10 into the response, and omitting the specific information requested.

           SEC objects on privilege grounds to all of the interrogatories. To the extent that these

privilege objections are supported by SEC’s privilege log, the log is, again, inadequate for the

reasons stated above. However, as addressed below, SEC has also waived privilege assertions to

the extent that information responsive to the interrogatories is not identified in the log.

                    i.       Interrogatory No. 1

           Defendants’ first Interrogatory states:

                  Identify all communications with any persons interviewed or contacted
           in relation to: the above-captioned case; any related litigation; the SEC’s
           examination of Bluepoint Investment Counsel, LLC, number C-8024; its
           pre-complaint investigation of Bluepoint Investment Counsel, number C-8331; or
           the parallel investigation of Defendants conducted by the United States
           Department of Justice (“DOJ”); and identify the substance of those
           communications. Persons with whom communications should be identified
           include, without limitation: Defendants and the Greenpoint Funds; their current
           or former employees; current or former employees of any company in which
           Defendants or the Greenpoint Funds invested; independent contractors used by
           Defendants or the Greenpoint Funds; persons who engaged in or contemplated
           transactions with Defendants or the Greenpoint Funds; vendors used by
           Defendants or the Greenpoint Funds; Defendants’ or the Greenpoint Funds’
           investors or clients; and any other person from whom information relevant to
           the Complaint in the above-captioned case (the “Complaint”) was received or
           developed.
           SEC objected as follows:

                    The SEC objects to the interrogatory as overbroad, unduly burdensome,
           and disproportionate to the needs of this case because it requests the identification
           of communications and substance thereof with any persons interviewed or
           contacted beyond those communications with respect to the above-captioned
           litigation and related investigation under the title Bluepoint Investment Counsel,
           LLC (C-8331). The SEC objects to this interrogatory as seeking information
           beyond the scope of Federal Rule of Civil Procedure 26(b) because it requests
           identification of any communications and the substance of those communications
           with any persons interviewed or contacted in relation to the “SEC’s examination
           of Bluepoint Investment Counsel, LLC, number C-8024;” “any related litigation;”
10
     The Response to Interrogatories was served prior to the filing of the FAC.

                                                           27
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 31 of 43




       or “the parallel investigation of Defendants conducted by the United States
       Department of Justice (“DOJ”).”
               The SEC further objects to this interrogatory as calling for the production
       of information subject to the attorney-client privilege, law enforcement privilege,
       deliberative process privilege, and/or work product privilege.
               Subject to and without waiving these objections, pursuant to Federal Rule
       of Civil Procedure 33(d), the SEC directs Defendants to the testimony transcripts
       identified in the SEC’s initial disclosures.

       First, SEC’s objection that the interrogatory is “overbroad, unduly burdensome, and

disproportionate” is an unsupported boilerplate objection for the reasons described above.

Second, SEC’s privilege objections are not supported and waived given the inadequacies in

SEC’s log. Moreover, the request seeks identification of “communications.” SEC logged only

written communications and documents; SEC did not log any telephonic, in-person, or similar

communications. The fact of such communications is not privileged, and even if it was, no

privilege log entry even hints at the existence of such communications. SEC has waived

privilege with respect to any such communications and should be ordered to disclose them.

              ii.     Interrogatory No. 2

       Defendants’ second Interrogatory states

               Identify all communications with persons interviewed or contacted by the
       Federal Bureau of Investigation (“FBI”), DOJ, or any United States Attorney’s
       Office (“USAO”) in relation to any investigation of Defendants or the Greenpoint
       Funds. Persons with whom communications should be identified include, without
       limitation: Defendants and the Greenpoint Funds; their current or former
       employees; current or former employees of any company in which Defendants or
       the Greenpoint Funds invested; independent contractors used by Defendants or
       the Greenpoint Funds; persons who engaged in or contemplated transactions with
       Defendants or the Greenpoint Funds; vendors used by Defendants or the
       Greenpoint Funds; Defendants’ or the Greenpoint Funds’ investors or clients; and
       any other person from whom information relevant to the Complaint in the
       above-captioned case (the “Complaint”) was received or developed.

       SEC’s objected as follows:

              The SEC objects to this interrogatory as seeking information beyond the
       scope of Federal Rule of Civil Procedure 26(b).


                                                 28
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 32 of 43




                The SEC objects to this interrogatory as seeking information that is not in
        its custody, control, or possession.
             The SEC further objects to this interrogatory as calling for the production of
        information subject to the attorney-client privilege, law enforcement privilege,
        deliberative process privilege, and/or work product privilege.

        These objections do not withstand scrutiny. SEC’s citation to Rule 26(b), without some

explanation, is an invalid, boilerplate objection. And again, SEC argues that information held by

DOJ is not in SEC’s possession. For the reasons stated above, it is.

        However, even if it were not, SEC fails to adequately disclose information that its

attorneys were specifically aware of. The request calls for identification of all communications

with persons interviewed or contacted by DOJ. Such information was conveyed to SEC

attorneys, and SEC has such information directly within its knowledge.11 A document produced

by SEC indicates that at least one witness, Pamela Kirchen, informed SEC counsel (through her

counsel) that she was first interviewed by the USAO before being interviewed by SEC. See

Ex. 27, p. SEC-SEC-E-0010603. Yet this interview was not identified. Defendants instead

learned of it reviewing SEC’s document production. To the extent that DOJ or a witness

similarly informed SEC, SEC has that knowledge without even asking DOJ, and it should have

been disclosed notwithstanding SEC’s objection.

        Further, the request calls for identification of all communications, not just documents;

SEC asserted privilege and provided a log identifying only documents (and only SEC’s

communications with FBI and DOJ). To the extent that SEC was aware of communications

between DOJ and witnesses and asserts privilege over their contents, those communications with

witnesses had to be logged regardless of whether they were in document form. SEC has waived

these objections as to such communications not identified in its log.

11
   SEC’s privilege log fails to log any such communications, and privilege with respect to any such communications
is now waived.

                                                       29
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 33 of 43




                 iii.     Interrogatories No. 3 and 4

        Defendants’ third Interrogatory states:

                Identify all communications with the FBI, DOJ, or any USAO, including
        but not limited to communications with Assistant United States Attorneys Darren
        Halverson and Meredith Duchemin and FBI Special Agent Allen J. Pettigrew, in
        relation to any referral by SEC for investigation of Defendants or the Greenpoint
        Funds, including, but not limited to: the application for search warrants filed in
        the Eastern District and Western District of Wisconsin in or about March 2017;
        and the seizure and inventories or evaluations of gem and mineral assets of
        Defendants and the Greenpoint Funds or held in the vault of Greenpoint Tactical
        Income Fund, LLC or at related premises.

        Similarly, Interrogatory No. 4 states:12

        Identify all communications between SEC and FBI, DOJ, or any USAO,
        including but not limited to communications with Assistant United States
        Attorneys Darren Halverson and Meredith Duchemin and FBI Special Agent
        Allen J. Pettigrew, in relation to any investigation of Defendants. This request
        includes, without limitation: communications relating to any referrals made by
        SEC; any grand jury investigation of or declination to prosecute any Defendant;
        any DOJ or FBI decision to decline prosecution or close any investigation into
        any party; and identification of the dates on which SEC was advised of any
        determination by DOJ or FBI to release assets of Defendants of the Greenpoint
        Funds seized in March 2017, and related information provided to SEC concerning
        results or outcomes of all DOJ/FBI evaluations of Defendants’ seized assets, and
        identification of any related documents provided to SEC.

        SEC responded to both requests as follows:

                The SEC objects to this interrogatory as seeking information beyond the
        scope of Federal Rule of Civil Procedure 26(b).
                The SEC further objects to this interrogatory as calling for the
        production of information subject to the attorney-client privilege, law
        enforcement privilege, deliberative process privilege, and/or work product
        privilege.

        Again, these objections are not valid.

        The Rule 26(b) objection is again unsupported boilerplate. The Pettigrew affidavit makes

clear that the DOJ investigation covered the same subject matter as the Complaint. Ex. 24. Given


12
 Interrogatory No. 4 is very similar to No. 3, but focuses on the DOJ investigation, rather than SEC’s referral to
DOJ.

                                                       30
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 34 of 43




that DOJ was seeking to gather information relevant to the same matters as SEC has pleaded in

its Complaint, communications between DOJ and SEC will contain relevant information.

       SEC’s other basis for failing to respond was its privilege objections, but again, these are

not adequately supported by SEC’s log. Moreover, the categorical nature of SEC’s privilege log

obscures nonprivileged information that should be plainly discoverable; to the extent that DOJ

obtained factual documents shared with SEC, those should be disclosed. SEC’s privilege log,

which fails to identify specific communications, does not reveal if any such facts were actually

transmitted to SEC or not, because it cloaks all communications with the DOJ in generic

assertions of privilege and does not disclose even the subjects of the communications.

       Defendants sought, for example, information concerning when DOJ informed SEC that it

was declining to prosecute. Regardless of the claim that the substance of such a communication

may be privileged, the fact of the communication is not. That information may be relevant to

numerous issues, including the conduct of witnesses (one of the labs whose valuations are cited

by the SEC in its FAC worked on DOJ’s investigation of Defendants before providing said

valuations) and the validity of SEC’s privilege assertions with respect to other documents.

               iv.    Interrogatory No. 5

       Defendants’ fifth Interrogatory states:

            Identify all bases for the contention, stated at Paragraph 5 of the
       Complaint, that “gains are largely fictitious.”

               SEC responded as follows:

              The SEC objects to the interrogatory as overbroad, unduly burdensome,
       and disproportionate to the needs of this case. The SEC further objects to this
       contention interrogatory pursuant to Federal Rule of Civil Procedure 33(a)(2).
              The SEC will supplement its answer to this interrogatory once fact
       discovery has progressed.
              Subject to and without waiving these objections, pursuant to Federal
       Rule of Civil Procedure 33(d), the SEC directs Defendants to the financial
       statements of Greenpoint Tactical Income Fund; the Accountant Compilation

                                                 31
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 35 of 43




       Reports for Greenpoint Tactical Income Fund; the general ledger for
       Greenpoint Tactical Income Fund; the valuation reports for Amiran
       Technologies Inc.; the appraisals for the gems and minerals; the testimony
       transcripts of Michael Hull, Christopher J. Nohl, William Metropolis; the
       production by BMO Harris.

       SEC’s objections are without merit and the response provided is inadequate. Again, SEC

raises an improper boilerplate objection of burden, which is waived. Nor is it clear how requiring

the SEC to explain its own complaint allegation could possibly be overbroad, unduly

burdensome, or disproportionate. SEC is required, under Rule 11, to have some basis for the

allegation. It should be so identified.

       Further, SEC’s objection that this is a premature contention interrogatory pursuant to

Rule 33(a)(2) and therefore need not be answered yet is baseless. Rule 33(a)(2) states that the

Court may order that a premature contention interrogatory need not be responded to until later in

discovery. But operation of that rule is not mandatory. One court has noted that an objection that

discovery has only just begun, made to a contention interrogatory seeking information about the

basis for a complaint allegation, “makes no sense at all.” U.S. ex rel. O’Connell v. Chapman

Univ., 245 F.R.D. 646, 650 (C.D. Cal. 2007). SEC is entitled to refine and bolster a theory over

the course of discovery, but the notion that it should not have to disclose the bases of statements

it has already put forward in the Complaint is without merit.

       To the extent SEC did respond, that response is inadequate. SEC’s response cites to broad

sets of documents, constituting thousands of pages, none of which obviously supports on its face

the SEC’s claims. Unsurprisingly, the testimony transcripts cited do not contain any admission

that gains were fictitious; nor do the appraisals cited contain any obvious basis for declaring the

gains based on those appraisals fictitious. SEC effectively says, in response to this interrogatory,

“review the evidence.” But the rules permit interrogatories demanding a party’s views of the

evidence, and SEC is required to respond to a valid interrogatory on same.
                                                32
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 36 of 43




              v.      Interrogatory No. 6

       Defendants’ sixth Interrogatory states:

              Identify each and every instance in which you contend, as stated at
       Paragraphs 40-41 of the Complaint, that Hull made a false or misleading
       representation to any of Bluepoint’s clients, including the recipient of the
       representation, the content of the representation, the date of the representation,
       and the manner of said representation.

              SEC objected and responded as follows:

               The SEC objects to the interrogatory as overbroad, unduly burdensome,
       and disproportionate to the needs of this case. The SEC further objects to this
       contention interrogatory pursuant to Federal Rule of Civil Procedure 33(a)(2).
       The SEC will supplement its answer to this interrogatory once fact discovery
       has progressed.
               Subject to and without waiving these objections, pursuant to Federal
       Rule of Civil Procedure 33(d), the SEC directs Defendants to communications
       from investors requesting redemptions and discussing representations made to
       them by Bluepoint and Hull.
               Subject to and without waiving these objections, the SEC states
       Bluepoint through Hull recommended to all of Bluepoint’s individual clients
       that they invest in the Greenpoint Funds. Hull made these recommendations
       without regard for the individual investor’s needs and circumstances. Hull
       recommended to the majority of Bluepoint’s individual clients that they invest
       all assets managed by Bluepoint in the Greenpoint Funds. Hull and, through
       him, Bluepoint made verbal false and misleading representations to Bluepoint’s
       individual clients. Hull falsely stated that investments in Greenpoint Tactical
       Income Fund (1) were safe, (2) would generate high returns, and (3) could be
       withdrawn as needed. These were material misrepresentations and omissions by
       Hull and Bluepoint because the investments were not safe and the reported
       returns were inflated. Furthermore, the investors’ funds could not be withdrawn
       as needed. Redemption requests by investors have been delayed or unfulfilled,
       and when they are fulfilled, it is when funds are received from new investors.
       Hull also falsely represented to Bluepoint’s clients that Greenpoint Tactical
       Income Fund was actively selling minerals and often had arranged a sale of the
       mineral before the Fund even committed to purchase the mineral. Greenpoint
       Tactical Income Fund did not often have sales arranged before even committing
       to a purchase.

       The stated objections fail for the same reasons as the objections to Interrogatory No. 5.

They are boilerplate and do not address that SEC was required to have some basis for its

Complaint allegations, and there should be no obstacle to disclosure of same.


                                                 33
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 37 of 43




       Nor is SEC’s response adequate. Defendants requested that SEC identify the

communications containing misrepresentations allegedly made by Hull. This identification was

to include the recipient, content, date, and manner of communication. SEC directs Defendants to

unspecified   communications     “from    investors   requesting   redemptions    and   discussing

misrepresentations made to them by Hull.” Putting aside that SEC’s response effectively tells

Defendants only that the information is somewhere within their own emails, at best, this

identifies investors who were disgruntled. Neither it, nor the following paragraph, identifies with

any specificity the time, recipients, or manner of such representations. If SEC intends to at some

point prove its case, it will have to come forward with specific communications containing what

it alleges are false representations. To the extent it has actually identified any such

communications, it should be compelled to disclose them now, with specificity.

               vi.    Interrogatory No. 7

       Defendants’ seventh Interrogatory states:

              Identify any matter you contend was not but should have been disclosed
       to investors in any of the Greenpoint Funds, and identify the basis on which
       you contend a disclosure obligation existed.

       SEC asserted the following objections:

              The SEC objects to the interrogatory as overbroad, unduly burdensome,
       and disproportionate to the needs of this case. The SEC further objects to this
       contention interrogatory pursuant to Federal Rule of Civil Procedure 33(a)(2).
       The SEC will supplement its answer to this interrogatory once fact discovery
       has progressed.

       After providing these objections, SEC stated “subject to and without waiving these

objections,” pursuant to FRCP 33(d), certain information was being provided, and then also

provided about 20 pages of factual allegations copied and pasted from the Complaint to answer

the question. However, the allegations only address what was allegedly not disclosed but should

have been. They do not address “the basis on which you contend a disclosure obligation existed.”

                                                34
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 38 of 43




       As to the objections stated, again, the boilerplate objection is waived, and with respect to

the contention interrogatory objection, Defendants do not dispute that this is a contention

interrogatory; however, SEC has volunteered numerous matters which it contends were not

disclosed yet and has identified no basis on which Defendants were obligated to disclose such

information. In the meet and confer process, SEC counsel suggested only that “the securities

laws” require such disclosure. Obviously the “securities laws” as a whole is an unacceptably

broad answer to this question.

       Nor can SEC claim that it is not required to make disclosure of the legal basis for these

contentions. Rule 33(a)(2) provides that an interrogatory may call for “an opinion or contention

that relates to fact or the application of law to fact.” Here, Defendants are entitled to know the

legal basis on which SEC asserts any given matter should have been disclosed; is SEC alleging a

specific statute or regulation requires such disclosure, or that it is required by reference to a case,

or to some accounting standard? None of this is answered by SEC.

               vii.    Interrogatory Nos. 8 and 11

       Defendants’ eighth Interrogatory states:

              Identify each asset of any of the Greenpoint Funds or any other affiliate
       of the Defendants you contend was overvalued, the extent of the alleged
       overvaluation, and the basis for this contention.

       SEC responded as follows:

               The SEC objects to the interrogatory as overbroad, unduly burdensome,
       and disproportionate to the needs of this case. The SEC further objects to this
       contention interrogatory pursuant to Federal Rule of Civil Procedure 33(a)(2).
       The SEC will supplement its answer to this interrogatory once fact discovery and
       expert discovery have progressed.
               Subject to and without waiving these objections, pursuant to Federal Rule
       of Civil Procedure 33(d), the SEC directs Defendants to quarterly valuation
       reports for Amiran Technologies, Inc.; the appraisals of gems and minerals that
       were conducted within the year they were purchased; the Amended and Restated
       Operating Agreement of Greenpoint Tactical Income Fund, LLC that became
       effective on November 7, 2013; the financial statements of Greenpoint Tactical

                                                  35
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 39 of 43




       Income Fund; the transactions records for sales, trades, and purchases of gems
       and minerals.
              Subject to and without waiving these objections, the SEC states:

       The SEC then provided 12 pages of factual allegations, again copied from the Complaint,

containing general allegations of overvaluation of assets.

       Similarly, Defendants’ eleventh Interrogatory requests similar information specifically

with respect to valuations of Amiran Technologies, LLC:

              Identify all bases for your contentions that any valuations of Amiran
       Technologies, LLC were false or misleading, including the extent of any alleged
       overvaluation.
       SEC responded similarly:
              The SEC objects to the interrogatory as overbroad, unduly burdensome,
       and disproportionate to the needs of this case. The SEC further objects to this
       contention interrogatory pursuant to Federal Rule of Civil Procedure 33(a)(2).
       The SEC will supplement its answer to this interrogatory once fact discovery and
       expert discovery has progressed.
              Subject to and without waiving these objections, pursuant to Federal Rule
       of Civil Procedure 33(d), the SEC directs Defendants to the financial statements
       of Greenpoint Tactical Income Fund; the valuation reports for Amiran
       Technologies, Inc.; the production by BMO Harris; the testimony transcripts of
       Hull and Nohl.
              Subject to and without waiving these objections, the SEC states:

       SEC then copied 29 pages of Complaint allegations. Again, SEC’s objections have no

merit for the reasons stated above. And again, SEC’s voluminous responses fail to address the

requests as written. These responses fail to identify each asset that was overvalued (with respect

to gem and mineral assets), the extent of the overvaluation, and the basis for that contention.

       For example, SEC did identify that it asserts that in 2014, Defendants caused 22 minerals

to be revalued early, and in 2015, 175 mineral specimens were revalued early. But SEC does not

identify the specific specimens (except by reference to the purchase contract for three of these

197 specimens). Defendants can review their records and determine whether they believe such

revaluation took place (never mind the propriety of same), but have no way of knowing, absent

                                                36
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 40 of 43




SEC disclosing which specific minerals it is talking about, whether and to what extent SEC’s

claims are provable or disprovable.

       Similarly, SEC further identifies that it disputes the valuations of Amiran Technologies,

LLC. See pp. 29-30. But SEC offers no indication whether it has any contention as to what the

correct valuation should have been. If SEC has any such contention, it should so state. The

magnitude of any financial discrepancy is unquestionably a fact relevant to whether lack of

disclosure is material. See, e.g., ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP

Morgan Chase Co., 553 F.3d 187, 202 (2d Cir. 2009). SEC has not disclosed what it contends

the correct valuations were, merely that it contends they were wrong. Defendants should be

provided this information so that they may prepare their defenses accordingly.

              viii.   Interrogatory No. 10

       Defendants’ tenth interrogatory states:

               Identify all matters you contend were misrepresented to investors or
       auditors relative to the Greenpoint Funds, including, without limitation, the
       specific representations and the basis for your contention that the representation
       was false.

       SEC responded as follows:

               The SEC objects to the interrogatory as overbroad, unduly burdensome,
       and disproportionate to the needs of this case. The SEC further objects to this
       contention interrogatory pursuant to Federal Rule of Civil Procedure 33(a)(2).
       The SEC will supplement its answer to this interrogatory once fact discovery has
       progressed.
               Subject to and without waiving these objections, pursuant to Federal Rule
       of Civil Procedure 33(d), the SEC directs Defendants to the financial statements
       of Greenpoint Tactical Income Fund; the transactions records for sales, trades,
       and purchases of gems and minerals; the agreements for loans between
       Greenpoint Tactical Income Fund, other Greenpoint Funds, managers of
       Greenpoint Tactical Income Fund, and investors in Greenpoint Tactical Income
       Fund; the Confidential Investment Letters for Greenpoint Tactical Income Fund;
       updates and letters to investors; individual communications with investors;
       offering materials for Greenpoint Tactical Income Fund.
               Subject to and without waiving these objections, the SEC states:


                                                 37
      Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 41 of 43




       SEC then follows with approximately 20 pages of allegations copied from the Complaint.

       With respect to the objections, again, these are the same objections that Defendants have

repeatedly argued are meritless.

       With respect to the categories of documents cited under Rule 33(d), it is unclear how the

identified documents are responsive. No specific misrepresentations in these documents are

identified. If SEC contends these documents evidence misrepresentations other than those stated

in the copied Complaint allegations, it should be ordered to identify those misrepresentations.

               ix.    Interrogatory No. 12

       Defendants’ twelfth interrogatory states:

              Identify all bases for the contention, stated in Paragraph 63 of the
       Complaint, that the “false” contract identified did not accurately state the terms of
       the subject agreement, and identify any instance in which the “false” contract was
       held out to any party as a true and correct contract.
       SEC’s response is as follows:

               The SEC objects to the interrogatory as overbroad, unduly burdensome,
       and disproportionate to the needs of this case. The SEC further objects to this
       contention interrogatory pursuant to Federal Rule of Civil Procedure 33(a)(2).
       The SEC will supplement its answer to this interrogatory once fact discovery has
       progressed.
               Subject to and without waiving these objections, pursuant to Federal Rule
       of Civil Procedure 33(d), the SEC directs Defendants to the contract with Marcus
       Budil, the copy of the contract in Baker Tilly’s work papers, Greenpoint Tactical
       Income Fund’s financial statements and general ledger.

       These responses are, again, inadequate and the reasons they are have been explained

above. With respect to the substantive response provided, SEC was asked to provide information

on the basis for its claim that this contract was false and identification of any instance where it

was held out as a true and correct copy of the contract. SEC’s response is to cite to two copies of

the contract (without reference to any specific Bates number or other identifier, which is

problematic because there are five copies of the contract in SEC’s production), GTIF’s financial


                                                38
       Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 42 of 43




statements en masse, and GTIF’s general ledger. SEC offers no explanation whatsoever as to

how any of that supports its contention that there was a false contract. Accordingly, the answer is

far from adequate and SEC should be ordered to supplement it.

III.    CONCLUSION

        It has now been six months since Defendants first sought documents and information

from SEC. SEC has provided nothing but a document dump, copied and pasted allegations from

the Complaint, and a privilege log that is devoid of specificity. None of these disputes were

resolved in the meet and confer process, and now Defendants respectfully request that the Court

put SEC’s dilatory conduct to an end so that the parties may move this case forward.

        Defendants therefore respectfully request that this Court grant their Motion to Compel

Responses to Interrogatories and Production of Documents.


Dated this 23rd day of July, 2020.

                                                     HUSCH BLACKWELL LLP
                                                     Attorneys for Defendants


                                                     By:   /s/ Robert Romashko
                                                           Patrick S. Coffey
                                                           State Bar No. 1002573
                                                           Robert M. Romashko
                                                           State Bar No. 1106485

555 E. Wells Street, Suite 1900
Milwaukee, Wisconsin 53202-3819
(414) 273-2100
(414) 223-5000 (fax)
Robert.Romashko@huschblackwell.com
Patrick.Coffey@huschblackwell.com




                                                39
     Case: 3:19-cv-00809-wmc Document #: 74 Filed: 07/23/20 Page 43 of 43




                              CERTIFICATE OF SERVICE

         I hereby certify that on this 23rd day of July, 2020, a true and correct copy of the
foregoing was filed and served via the CM/ECF system, to all parties receiving CM/ECF notices
in this case.

                                          /s/Robert Romashko

                                          Robert Romashko




                                             40
